 292312 NLRB No. 41DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD15 U.S.C. §504 (1982), amended by Pub. L. 99±80, 90 Stat. 193
(9185).2As amended by Applicant's reply to General Counsel's answerhere.Alpha-Omega Electric, Inc. and InternationalBrotherhood of Electrical Workers, Local
Union No. 305, a/w International Union of
Electrical Workers, AFL±CIO±CLC. Case 25±CA±21165(E)September 22, 1993SUPPLEMENTAL DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn January 21, 1993, Administrative Law JudgeWallace H. Nations issued the attached supplemental
decision. The Respondent filed exceptions and a sup-
porting brief. The General Counsel filed a reply brief.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge's rulings,
findings, and conclusions and to adopt the rec-
ommended Order, for the reasons set forth below.We agree with the judge and find that the GeneralCounsel was substantially justified in bringing and
prosecuting this case because his position had a rea-
sonable basis in law and fact. In the underlying unfair
labor practice case, the judge dismissed the complaint
alleging that the Respondent violated Section 8(a)(5)
of the Act by refusing to provide information requested
by the Union on February 7, 1991. In this regard, the
judge credited the testimony of the Respondent's wit-
nesses, which he found was supported by other record
evidence, to conclude that the Respondent had no col-
lective-bargaining relationship with the Union on the
date of the Union's information request, because the
Respondent lawfully had given the Union the required
notice of its intent to repudiate its 8(f) relationship. In
the absence of exceptions, the Board adopted the
judge's decision. Thus, we agree with the judge's rea-
soning, set forth in detail in his supplemental decision,
that his resolution of the parties' bargaining relation-
ship issue in the Respondent's favor resulted from his
credibility resolutions, and that had he credited the
General Counsel's evidence instead, it might well have
resulted in the General Counsel's prevailing on that
and the related 10(b) issues.We further reject the Respondent's contentions thatthe General Counsel's complaint was facially defective
warranting a finding he was not substantially justified
in law and fact in pursuing it. The complaint alleged
that the Respondent failed to supply the Union with in-
formation the Union requested by letter on or about
February 7, 1991. Although, as the judge noted in his
underlying decision, the description of the information
in the complaint allegation did not comport with the
actual contents of the Union's request, the letter that
was at issue was clearly referenced in the complaint.
Further, that February 7 letter was submitted into evi-dence in the underlying unfair labor practice hearing.In sum, although the description of the document in
the complaint may have been flawed, the parties were
clearly on notice and understood that the information
requested in the Union's letter of that date was at
issue. In light of the above, even assuming, as the Re-
spondent asserts, that the judge in his supplemental de-
cision mischaracterized his findings on this issue made
in the underlying unfair labor practice case, we con-
clude that the General Counsel was substantially justi-
fied in issuing a complaint on this matter and pursuing
the finding of a violation through the hearing stage.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the application be denied.Theofilos G. Galoozis and Ann Rybolt, Esqs., for the GeneralCounsel.M. Scott Hall, Esq., of Fort Wayne, Indiana, for Applicant.SUPPLEMENTAL DECISIONEqual Access to Justice ActWALLACEH. NATIONS, Administrative Law Judge. OnMarch 26, 1992, the National Labor Relations Board (the
Board) issued its Order in the above-entitled proceeding,adopting the findings and conclusions of this administrative
law judge as contained in his decision dated February 10,
1992. The Board's Order, inter alia, dismissed the complaint
against Alpha-Omega Electric, Inc. insofar as it alleged that
the Company committed any unfair labor practices.On April 22, 1992, Alpha-Omega Electric, Inc. (Applicantor Company) filed a verified application for award of attor-
ney fees and other expenses under the Equal Access to Jus-
tice Act (EAJA) and Section 102.143 of the Board's Rules
and Regulations.1Applicant asserts in this pleading that itprevailed finally and completely in the adversary proceeding.
It further asserts and supports these assertions with appro-
priate affidavits and financial reports that it is an Indiana cor-
poration engaged in the business of an electrical contractor
in the building and construction industry, employing less
than 500 employees and having a net worth of less than $5
million. Attorneys fees and expenses totaling $24,447.432in-curred in defending against the General Counsel's allegations
is sought.On July 1, 1992, General Counsel filed an answer to theapplication, contending the application should be dismissed
because General Counsel's position in the litigation was sub-
stantially justified under the law and, alternatively, that the
attorneys fees sought are excessive as they are based on a
higher-than-allowable hourly fee and include expenses in-
curred prior to the filing of the complaint. Thereafter, on July 293ALPHA-OMEGA ELECTRIC3Enerhaul, Inc., 263 NLRB 890 (1982).4Derickson Co., 270 NLRB 516 (1984).5Westerman, Inc., 266 NLRB 799 (1984); Iowa Parcel Service,266 NLRB 392 (1983).6Wyandotte Savings Bank v. NLRB, 682 F.2d 119 (6th Cir. 1982).21, 1992, the Company filed its reply to General Counsel'sanswer.The Substantial Justification QuestionEAJA provides for the award of attorney fees and otherexpenses to eligible parties who prevail in litigation before
administrative agencies, unless the Government can establish
that its litigation position was either ``substantially justified''
or that special circumstances exist which would make such
an award unjust. Although the EAJA statute is silent as to
the meaning of ``substantially justified,'' the Supreme Court,
in Pierce v. Underwood, rejected a standard of somethingmore than simple reasonableness:The statutory phrase ``substantially justified'' meansjustified in substance or in the mainÐthat is, justified
to a degree that could satisfy a reasonable person. This
interpretation of the phrase ... is equivalent to the

``reasonable basis in law and fact'' formulation adopted
by the vast majority of Courts of Appeals.The Board has utilized a case-by-case approach in analyz-ing EAJA cases.3It has interpreted the reasonableness stand-ard in such a way as to not interfere with the General Coun-
sel's vigorous enforcement of the labor laws. Where there
have been close questions of law and facts, no awards have
been made.4In cases where conflicting inferences can bedrawn from the evidence, the General Counsel is entitled to
resolve the conflict in favor of the violations alleged.5TheGeneral Counsel's failure to prevail raises no presumption
that he was not substantially justified in asserting his position
in the underlying litigation.6It should also be rememberedthat it is settled law that if a credibility conflict cannot be
resolved administratively through documentary evidence,
Board practice and procedure require that such credibility
issues be resolved at a hearing before an administrative law
judge. This is important in the instant case because the out-
come of the case turned on a number of credibility resolu-
tions.Although I will summarize the necessary facts for an un-derstanding of the case below, in a nutshell the case before
me involved an allegation that Applicant violated Section
8(a)(1) and (5) of the Act by failing to supply certain infor-
mation requested by the Charging Party Union. The primary
defense raised by Applicant was that it was under no obliga-
tion to supply such information as it had lawfully severed its
relationship with the Union almost 2 years before the infor-
mation request was made. In making my finding that Appli-
cant had indeed severed the relationship, I was required to
make several credibility resolutions in favor of Applicant,
which, if they had been made in favor of General Counsel's
witnesses, would have in all likelihood resulted in a finding
of a violation by the Applicant.For a further understanding of how these credibility reso-lutions built on themselves to reach the outcome set forth in
my decision, a brief recitation of the facts and position of the
parties at hearing is necessary.A. Relationship Between Applicant and UnionThe Company has engaged in the business of electricalcontracting in the Ft. Wayne, Indiana area since it was
formed in 1974 by its owner and president, John W. Young
Sr. Its primary focus is in industrial and commercial build-
ing, though it does some residential work. The two types of
contracting are covered by different collective-bargaining
agreements, both negotiated between the Union and the Na-
tional Electrical Contractors Association (NECA). The indus-
trial and commercial building work is covered by an ``in-
side'' agreement, and the residential work is covered by the
``residential'' contract. On August 4, 1980, the Company
signed a Letter of Assent, whereby it became bound by the
Inside Collective Bargaining Agreement between the Central
Indiana Chapter, National Electrical Contractors Association,
and the Union. Young Sr. testified that he also signed a simi-
lar agreement with the Union covering residential contracting
in 1980.The National Labor Relations Board (Board) has nevercertified the Union as the exclusive collective-bargaining rep-
resentative of a unit of the Company's employees, nor has
the Company ever recognized the Union as such. Its relation-
ship with the Union is solely grounded in its execution of
the Letters of Assent to be bound by the involved collective-
bargaining agreements, which appear to be lawful prehire
agreements under Section 8(f) of the Act. By virtue of the
Letters of Assent, the Company designated NECA as its bar-
gaining agent with the Union.The Company remained a party to successive agreementsbetween NECA and the Union, the last Letters of Assent
being signed on September 26, 1989. These letters bound the
Company to the current or any future contract between
NECA and the Union for both inside and residential contract-
ing work. The then-current contracts for both inside and resi-
dential contracting expired on May 31, 1990. Both letters by
their written terms allowed the Company to terminate its re-
lationship created by the letters by giving written notice to
NECA and the Union at least 150 days prior to the then-cur-
rent anniversary date of the applicable approved labor agree-
ment. With respect to the issue of termination, the contracts
provided the following:Section 1.01: This agreement shall take effect June1, 1987, and shall remain in effect until May 31, 1990,
unless otherwise specifically provided for herein. It
shall continue in effect from year to year thereafter,
from June 1 through May 31 of each year, unless
changed or terminated in the way provided herein.Section 1.02: (a) Either party desiring to change orterminate this Agreement must notify the other, in writ-
ing, at least 90 days prior to the anniversary date.These provisions will be referred to as the automatic re-newal provisions.B. The Violation of the Act Alleged in the ComplaintThe allegations of unlawful activity by the Company arefound in paragraph 6 of the complaint. These allegations pre-
sume a bargaining relationship existed at the involved time-
frame between the Company and the Union. Paragraph 6 of
the complaint reads as follows: 294DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6. (a) Since on or about February 7, 1991, the Union,by letter, has requested the Company to furnish the
Union with the information (i) regarding work currently
available to be performed by Unit employees, (ii) the
identity of the individuals assigned said work, (iii) the
entities to which such work was being subcontracted,
(iv) the interrelation of such subcontractors to Com-
pany.(b) The information requested by the Union, as de-scribed above in subparagraph 6(a) is necessary for, and
relevant to, the Union's performance of its function as
the collective-bargaining representative of the Union.(c) Since on or about February 7, 1991, the Com-pany, including by letter dated February 12, 1991, has
failed and refused to furnish the Union the information
requested by it as described above in subparagraphs
6(a) and (b).C. Facts Adduced in Support of the Company's Defenseand Discussion of General Counsel's ContentionsThe Company's defense was based on its contention thatit had effectively severed its relationship with the Union in
compliance with all contract and other legal procedures as of
May 1990.On February 7, 1991, the Union sent the Company the fol-lowing letter:Local 305 is currently investigating the extent to whichAlpha Omega may be operating in violation of the col-
lective bargaining agreement.Alpha Omega's operations erode bargaining unitsand endanger the financial integrity of fringe benefit
funds. They jeopardize the competitiveness of the other
Union contractors generally and threaten Union mem-
bers' jobs. Alpha Omega's operations violate several
provisions in Articles I, II, III, IV and V of Local 305's
Labor Agreement. Local 305 must determine the neces-
sity for grieving any violations of the Labor Agreement.
Local 305 also must determine whether the issue of
Alpha Omega's operations should be addressed in col-
lective bargaining negotiations or elsewhere.As part of Local 305's investigation of this matter,we are contacting you directly for pertinent information.
We require that you supply us with information con-
cerning your Company's operation.Please respond to the attached questionnaire, whichis directed at the time period of the most recent Labor
Agreement June 1, 1990 to May 31, 1993. If you are
unable to furnish some of the information requested,
please provide all information you can and state under
oath that you cannot furnish the rest.To determine the appropriateness of the grievanceand or to determine whether these matters can be re-
solved in negotiations in a timely fashion, we require
a response within one week of the date of this letter.The Company, by letter dated February 12, 1991, andsigned by its office manager, Julie A. Glant, responded to the
Union's February 7 information request thusly:We have received your letter dated 2/7/91 and the at-tached questionnaire.Since Alpha-Omega sent a letter of dissent from theUnion in December of 1989 to you and NECA, we no
longer are under the confines of the agreement of June
1, 1990.Therefore we do not believe that it is necessary torespond to the questionnaire which you have sent us.If there has been a misunderstanding concerningthese matters, please do not hesitate to contact me im-
mediately.Previously, on February 7, 1991, Glant sent to UnionBusiness Manager John Smith the following letter:Enclosed please find letter copy and certified mailreceipt copy for the letter which we sent you and
NECA on December 14, 1989.We understand that you cannot find this in your file.Fortunately, NECA has the copy which was sent to
them.If you have any questions concerning this matter,please do not hesitate to contact us.Glant evidently sent this letter with the involved attach-ments because the Union filed a grievance a week earlier
which would indicate that it was asserting that Company was
still a signatory contractor. With respect to the earlier letter,
Glant testified that on December 14, 1989, she prepared and
mailed by certified mail, letters to both NECA and the Union
at their correct addresses, which letters read:Alpha-Omega Electric, Inc. does not recognize theNational Electrical Contractors Association (NECA) as
our bargaining agent between contractors and Union, as
of the termination of the present contract. Any negotia-
tions for a new contract must be made directly between
Local #305 IBEW and Alpha-Omega Electric, Inc. This
includes both the commercial and industrial contract
and the residential and light commercial contract.It is undisputed that NECA received its copy of the letter.John Smith, business manager for the Union, testified that
the Union did not receive a copy of the letter. The letter to
the Union was properly addressed and mailed according to
Glant. Glant credibly testified that the letter was not returned
to the Company by the Postal Service. She also testified that
within a week after sending the letter, Smith telephoned, ask-
ing to speak with Young Sr. Young Sr. testified that Smith
asked, ``What is this shit about not recognizing the NECA
as your bargaining agent, I'm not going to write a separate
contract for you or any other contractor that doesn't want to
be signatory, we are notÐwe have lots of good contractors,
signatory contractors, union contractors and if you want to
be nonunion, so be it. I've mellowed over the years, and I'm
not going to fight you, if you want to be non-union, be non-
union.'' Young Sr. responded that if Smith was not going to
bargain with him for a separate agreement, that he was going
to be a nonunion contractor.Smith testified that he did not recall having this conversa-tion with Young Sr. At a grievance meeting held in January
1991, he testified that he did not remember this conversation.
For the reasons set forth in my decision, I credited the mail-
ing and receipt of the involved letter and the telephone con- 295ALPHA-OMEGA ELECTRIC7I could have found that Glant did not mail a copy of the letterto the Union. She had no certified mail receipt and, thus, had just
her testimony to support the conclusion that such a letter to the
Union was properly mailed. The letter does not in itself clearly repu-
diate the Company's relationship with the Union as it does with
NECA. Therefore, without more, it is arguable whether it is suffi-
cient notice of repudiation. The followup telephone conversation thus
becomes crucial. In the investigatory stage of this proceeding, this
phone call is only mentioned in passing in a position paper filed by
the Company's attorney. I do not believe under these circumstances
that the Board was properly put on notice of the significance of the
call and had no probative evidence that it actually took place, or of
its contents. In any event, given Smith's denial that the conversation
ever took place, in the absence of any documentary evidence that
it did, the Board was obligated to place this credibility dispute be-
fore an administrative law judge for resolution.8Kenmore Contracting Co., 303 NLRB 1 (1990); Reliable Elec-tric, 286 NLRB 834 (1987); Kephart Plumbing, 285 NLRB 612(1987); Cedar Valley Corp., 302 NLRB 823 (1989); TeamstersIBEW Local 532 (Brink Construction), 291 NLRB 437 (1988); andCarthage Steel Metal Co., 286 NLRB 1249 (1987).versation between Young and Smith.7Had I believed Smith,which General Counsel was required to do, I could have
found that the Union had not received notice of the repudi-
ation of the bargaining relationship and it would have contin-
ued to exist past the May 1990 expiration date of the current
agreement.In part, I found support for my credibility resolutionsnoted above in some other evidence of record. The Company
was shown to have had a habit of being late in filing con-
tractually required reports to various union benefit funds and
making the payments called for by the contracts. The Union
was shown to have had a regular practice of sending written
requests for the reports and payments within 2 or 3 months
after the reports and/or payments became delinquent. The
Company was shown to have ceased making these contrac-
tually required benefit payments to various union funds after
February 1990. Following its normal practice, the Union
began making requests for these payments in June and July
1990.I found it significant that the Union had never sought pay-ment for any fund payments after May 31, 1990, a course
of inaction consistent only with the position that the Union
did not consider the Company to be a signatory contractor
after that date. The Union offered evidence, which again the
General Counsel was required to accept as there was not
clear documentary evidence to refute it, that it was not dili-
gent in pursuing these late payments because the Union did
not believe that Applicant was working in its jurisdictional
territory. This testimony was offered in some detail in the
record. If believed, it would have supported the General
Counsel's contention that the bargaining relationship had not
been effectively repudiated and thus a bargaining relationship
continued to the date of the involved information request.Further, the Union sought to force the payment of theamounts due for the months of March, April, and May 1990
in a grievance filed with NECA in January 1991. At this
meeting, held February 21, 1991, presiding over determina-
tion of the grievance were three union representatives and
three NECA representatives. Smith urged that a determina-
tion be made whether the Company was still a signatory con-
tractor. Young Sr. cited his letter of December 14, 1990, and
the subsequent telephone conversation with Smith. Smith
stated that the Union had not received the letter until Feb-
ruary 7, and did not remember the telephone conversation.
An NECA representative noted that he had received the De-
cember 14 letter. The Union and NECA representatives voted
on the issue and deadlocked, with the Union contending thatthe Company was still a union contractor. This deadlockedvote indicates to me that the grievance committee recognized
that a crucial credibility issue existed. The grievance panel
ruled that the Company owed benefit payments for March,
April, and May 1990, and ordered the Company to pay the
amounts owed. The Union has not sought by any means to
force the Company to make corresponding benefit payments
for any period after May 31, 1990, though, as noted, the
Company has made no such payments. Although I did not
do so, I could have found that the Union's filing of this
grievance supported its contention that the Company was still
bound by the involved contracts. Smith's position was con-
sistent with his position taken throughout the proceeding.
The fact that the Union did not go further and seek back
payments for the period subsequent to May 1990 could be
explained by the deadlocked vote of the management and
union representatives on the issue of continuing relationship,
and because the matter was being presented to the Board for
determination. Had I made this finding in favor of General
Counsel, along with the earlier ones above, finding a bar-
gaining relationship as of the date of the information request
would have been called for, based on the cases cited by Gen-
eral Counsel on brief.8On March 4, 1991, the Union, by Smith, filed an internalcharge against John Young Jr., an employee of the Company
and member of the Local, alleging that Young Jr. violated
the Union's constitution by working for a company (Com-
pany) that refuses to be signed to an agreement with Local
305. The wording of this charge indicated to me that the
Union did not consider the Company to be a signatory con-
tractor. Young Jr. was found guilty of the violation and fined
$1000. He could not have been found guilty if the Union
considered the Company to be a signatory contractor. How-
ever, one could reasonably view the Union's action in bring-
ing these charges as a response to the Company's actions in
the grievance proceeding and its refusal to supply the infor-
mation requested in the February letter from the Union. Per-
haps the Union was trying to pressure the senior Young into
reconsidering his position or penalize him for taking the po-
sition. Whatever the reason, the Union was clearly not giving
up its position that the Company was still in a bargaining re-
lationship as it pursued its Board charges based on such a
relationship.In conclusion on this point, if I had credited the evidenceon which General Counsel was bound to rely, I would haveagreed with him that the case was governed by the cases on
which his case rested and not the ones I did rely on. In such
circumstances, the General Counsel may well have estab-
lished that a bargaining relationship existed as of the date of
the involved information request. The Company's 10(b) time-
liness defense would also be without merit in such cir-
cumstances. I find that without doubt that General Counsel
had substantial justification in bringing this action and, fur-
ther, that had the credibility resolutions involved in the pro-
ceeding been in favor of his witnesses, he would have pre- 296DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
9In view of my disposition of the substantial justification issue,I deem it unnecessary to reach the additional points and arguments
raised by the General Counsel in opposition to the application.10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.vailed or the very least the case would have been extremelyclose on the issue of the bargaining relationship.D. The Matter of the Complaint Comporting withtheFacts
That leaves the question of whether the Company wouldhave prevailed at the hearing because of my belief that the
information that the complaint alleged it failed to supply was
not the information actually requested by the Union's letter
of February 7. Although much is made of this question, it
is really a minor part of this case. The Company's primary
defense to this case was based on its contention that it was
not in a valid bargaining relationship with the Union at the
time of the request, as discussed above. The Company ac-
knowledged that it received the information request, the re-
quest was correctly referenced in paragraph 6(a) of the com-
plaint, the request was admitted into evidence as Joint Ex-
hibit 7, and the Company did not deny that the information
requested was necessary and relevant. At the time I wrote the
decision in this matter, I believed this matter was moot be-
cause of my finding that the Company and the Union did not
have a bargaining relationship as of February 7 which would
give rise to an obligation on the part of the Company to sup-ply the requested information. I encouraged General Counsel
at the hearing to amend the complaint to comport with the
Union's letter request, which he did, albeit after the record
closed. I did not allow the amendment at that time as the
issue was by then moot in my mind. Had I determined that
a bargaining relationship did exist, then the amendment
would have been granted. On further consideration, I believe
I was incorrect in stating in my decision that another hearing
would have been necessary, because the only issue that could
have been raised at the further hearing would have been thenecessity and relevance of the information sought. As notedabove, these matters were not denied by the Company and
thus could not form the basis for a request for further hear-
ing. Thus the General Counsel would have prevailed on the
question of whether the Company violated the Act by refus-
ing to supply the information.For the reasons set out above, I find that there were sub-stantial credibility resolutions presented at every crucial point
of this case, credibility resolutions which could not have
been made under the Board's Rules without a hearing before
an administrative law judge. Had these credibility resolutions
been decided in favor of General Counsel, then he would
have most likely prevailed in this case on the facts and the
law applicable to those facts. I find therefore that General
Counsel was substantially justified in bringing and prosecut-
ing this case and his position therein had a reasonable basis
in law and fact. Accordingly, I must conclude that the Gen-
eral Counsel's motion to dismiss the application be granted.9I therefore issue the following recommended10ORDERThe General Counsel's request that the Application ofAlpha-Omega Electric, Inc. be dismissed, as contained in
General Counsel's answer to the application, is granted and
the Application for attorneys fees and expenses is dismissed.